     Case 8:21-cv-00449-DOC-JDE Document 1 Filed 03/11/21 Page 1 of 6 Page ID #:1




1    L. Paul Mankin (SBN 264038)
2    Nicholas Dahl (SBN 320777)
     LAW OFFICE OF PAUL MANKIN, APC
3    4655 Cass St., Ste. 410
4    San Diego, CA 92109
     Phone: (800)-219-3577
5    Facsimile: (323) 207-3885
6    pmankin@paulmankin.com
     ndahl@paulmankin.com
7
     Attorneys for Plaintiff
8
9                         UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
10
11   BRANDON FIELDS,                  )              Case No.:
                                      )
12                                    )
                     Plaintiff,       )              COMPLAINT
13                                    )
           vs.                        )                 1. Violations of the Rosenthal
14                                    )                    Fair Debt Collection
                                      )                    Practices Act [ Cal. Civ.
15                                    )                    Code § 1788, et seq.]
     NATIONWIDE RECOVERY              )
16                                    )
                                      )                 2. Violations of the Telephone
17   SYSTEMS LTD LIMITED              )                    Consumer Protection Act [47
18   PARTNERSHIP, and DOES 1 through ))                    U.S.C. § 227, et seq.]
     10 inclusive,                    )
19                                    )
                                      )
20                                    )
                   Defendant.         )
21
22
23                                   INTRODUCTION
24      1. This is an action for damages brought by Plaintiff Brandon Field
25   (“Plaintiff”) for Defendant Nationwide Recovery Systems Ltd Limited
26   Partnership’s (“Defendant”) violations of the Rosenthal Fair Debt Collection
27   Practices Act, Cal Civ. Code §1788, et seq. (hereinafter “RFDCPA”) which
28   prohibits debt collectors from engaging in abusive, deceptive, and unfair practices.

                                        COMPLAINT - 1
     Case 8:21-cv-00449-DOC-JDE Document 1 Filed 03/11/21 Page 2 of 6 Page ID #:2




1    Ancillary to the claim(s) above, Plaintiff further alleges a claim for Defendant’s
2    violations of the Telephone Consumer Protection Act., 47 U.S.C. §227, et seq.
3    (hereinafter “TCPA”).
4
5                                          PARTIES
6       2. Plaintiff is a natural person who at all times herein mentioned was a resident
7    of the City of Los Alamitos, County of Orange, and State of California and is a
8    “debtor” as defined by Cal. Civ. Code §1788.2(h) and a “person” as defined by
9    Cal. Civ. Code §1788.2(g).
10      3. At all relevant times herein, Defendant was a company engaged, by use of
11   mails and telephone, in the business of collecting a debt from Plaintiff. Defendant
12   regularly attempts to collect debts alleged to be due another, and therefore is a
13   “debt collector” as defined by Cal. Civil Code § 1788.2(c). Defendant is a “person”
14   as defined by 47 U.S.C. § 153(39).
15                            JURISDICTION AND VENUE
16      4. This Court has original jurisdiction over Plaintiff’s Federal claims arising
17   under 47 U.S.C. § 227, et seq.       The court has supplement jurisdiction over the
18   state law claim(s) pursuant to 28 U.S.C. § 1367.
19      5. Venue is proper in the Central District of California pursuant to 15 U.S.C. §
20   1391(b)(2) because a substantial part of the events giving rise to the claim occurred
21   in that district.
22                              FACTUAL ALLEGATIONS
23      6. At various and multiple times prior to the filing of the instant complaint,
24   including within the one year preceding the filing of this complaint, Defendant
25   contacted Plaintiff by telephone in an attempt to collect an alleged debt.
26      7. The alleged debt sought to be collected arose in which property, services, or
27   money was acquired on credit primarily for personal, family, or household
28   purpose. Consequently, the alleged financial obligation was the result of a


                                          COMPLAINT - 2
     Case 8:21-cv-00449-DOC-JDE Document 1 Filed 03/11/21 Page 3 of 6 Page ID #:3




1    “consumer credit transaction”, as defined by Cal. Civ. Code §1788.2(e), and the
2    alleged debt is a “consumer debt”, as defined by Cal. Civ. Code §1788.2(f).
3       8. Defendant has regularly placed calls to Plaintiff in an attempt to collect the
4    alleged debt. The calls Defendant made to Plaintiff were to Plaintiff’s cellular
5    telephone.
6       9.   Defendant repeatedly contacted Plaintiff on his cellular telephone four (4)
7    times per day.
8       10. On information and belief, Plaintiff alleges that Defendant contacted him
9    past as early as 5:00 a.m. on his cellular telephone in an attempt to collect the
10   alleged debt. Plaintiff has repeatedly informed Defendant that he lives in
11   California.
12      11. On information and belief, within the four years preceding the filing of this
13   complaint, Defendant used an “automatic telephone dialing system” (hereinafter,
14   “ATDS”), as defined by 47 U.S.C § 227(a)(1), to place its repeated collection calls
15   to Plaintiff seeking to collect the alleged debt. Plaintiff basis his belief that
16   Defendant used an ATDS due to the frequency and consist times of day that he
17   received collection calls from Defendant. Additionally, more times than not, there
18   would be a significant pause between the time Plaintiff answered his telephone
19   with a verbal greeting and when Defendant’s collection representative would
20   respond to Plaintiff’s greeting with a live response.
21      12. On numerous occasions Plaintiff requested that Defendant stop contacting
22   him by phone regarding the alleged debt. Plaintiff’s request(s) to Defendant
23   revoked Plaintiff’s consent to call Plaintiff on Plaintiff’s cellular telephone, to the
24   extent it ever existed.
25      13. Defendant communicated with Plaintiff with such frequency as to be
26   unreasonable under the circumstances and to constitute harassment. The frequency
27   and pattern of Defendant’s telephone calls to Plaintiff evidences Defendant’s intent
28   to harass Plaintiff.


                                           COMPLAINT - 3
     Case 8:21-cv-00449-DOC-JDE Document 1 Filed 03/11/21 Page 4 of 6 Page ID #:4




1       14. At all times relevant to this action, while conducting business in California,
2    Defendant has been subject to, and required to abide by, the laws of the United
3    States, which included the TCPA and its related regulations that are set forth at 47
4    C.F.R. § 64.1200 (“TCPA Regulations”), as well as the opinions, regulations and
5    orders issued by the courts and the FCC implementing, interpreting and enforcing
6    the TCPA and the TCPA regulations.
7       15. At all times relevant to this action, Defendant owned, operated and or
8    controlled an “ATDS” as defined by TCPA 47 U.S.C. § 227(a)(1) that originated,
9    routed and/or terminated telecommunications.
10      16. Defendant is not a tax-exempt nonprofit organization.
11             COUNT I: VIOLATION OF THE ROSENTHAL FAIR DEBT
12                           COLLECTION PRACTICES ACT
13      17. Plaintiff reincorporates paragraphs 1 through 16 as if fully written herein.
14      18. 1788.17 of the RFDCPA mandates that every debt collector collecting or
15   attempting to collect a consumer debt shall comply with the provisions of Sections
16   1692b to 1692j, inclusive, of, and shall be subject to the remedies in Section 1692k
17   of, Title 15 of the United States Code statutory regulations contained within the
18   FDCPA.
19      19. Defendant’s conduct violated the RFDCPA in multiple ways, including but
20   not limited to:
21         a) Communicating, by telephone or in person, with plaintiff with such
22             frequency as to be unreasonable and to constitute a harassment to
23             Plaintiff under the circumstances (Cal. Civ. Code §1788.11(c));
24         b) Causing a telephone to ring repeatedly or continuously to annoy Plaintiff
25             (Cal. Civ. Code §1788.11(d));
26         c) Contacting Plaintiff before 8:00 a.m. or after 9:00 p.m. in an attempt to
27             collect a debt (15 U.S.C. § 1692c(a)(1);
28


                                         COMPLAINT - 4
     Case 8:21-cv-00449-DOC-JDE Document 1 Filed 03/11/21 Page 5 of 6 Page ID #:5




1            d) Committed any conduct the natural consequence of which is to harass,
2                 oppress, or abuse any person (15 U.S.C. § 1692(d));
3            e) Caused the telephone to ring or engaged any person in telephone
4                 conversations repeatedly (15 U.S.C. § 1692d(5)).
5       20. As a result of the above violations of the RFDCPA, Plaintiff suffered and
6    continues to suffer injury to Plaintiff’s feelings, personal humiliation,
7    embarrassment, mental anguish and emotional distress, and Defendant is liable to
8    Plaintiff for Plaintiff’s actual damages, statutory damages, and costs and attorney’s
9    fees.
10      21. To the extent that Defendant’s actions, counted above, violated the
11   RFDCPA, those actions were done knowingly and willingly.
12           COUNT II: VIOLATION OF THE TELEPHONE CONSUMER
13                                    PROTECTION ACT
14      22. Plaintiff reincorporates paragraphs 1 through 21 as if fully written herein.
15      23. Defendant’s violation of the TCPA was willful. Defendant’s violation of
16   the TCPA was willful because Plaintiff requested that Defendant cease calling
17   Plaintiff.
18      24. The foregoing acts and omissions of Defendant constitute numerous and
19   multiple negligent violations of the TCPA, including but not limited to each and
20   every one of the above cited provisions of 47 U.S.C. § 227 et seq.
21      25. As a result of Defendant’s negligent violations of 47 U.S.C. § 227 et seq.,
22   Plaintiff is entitled an award of $500.00 in statutory damages, for each and every
23   violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
24      26. The foregoing acts and omissions of Defendant constitute numerous and
25   multiple knowing and/or willful violations of the TCPA, including but not limited
26   to each and every one of the above cited provisions of 47 U.S.C. § 227 et seq.
27      27. As a result of Defendant’s knowing and/or willful violations of 47 U.S.C. §
28   227 et seq., Plaintiff is entitled an award of $1,500.00 in statutory damages, for


                                           COMPLAINT - 5
     Case 8:21-cv-00449-DOC-JDE Document 1 Filed 03/11/21 Page 6 of 6 Page ID #:6




 1   each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. §
 2   227(b)(3)(C).
 3      28. Plaintiff is entitled to and seeks injunctive relief prohibiting such conduct
 4   in the future.
 5                                    PRAYER FOR RELIEF
 6          WHEREFORE, Plaintiff respectfully prays that judgment be entered against
 7   Defendant for the following:
 8                    A. Actual damages;
 9                    B. Statutory damages
10                    C. Costs and reasonable attorney’s fees; and
11                    D. For such other and further relief as may be just and proper.
12
13
                      PLAINTIFF HEREBY REQUESTS A JURY TRIAL
14
15
16
     Date: March 11, 2021                     LAW OFFICE OF PAUL MANKIN APC
17
18
                                                ___________________
19                                              L. Paul Mankin, Esq.
20                                              Attorney for Plaintiff
21
22
23
24
25
26
27
28


                                             COMPLAINT - 6
